     Case 3:21-cv-00336-MMD-CLB Document 39 Filed 08/31/21 Page 1 of 2



                                UNITED STATES DISTRICT COURT
 1                                  DISTRICT OF NEVADA
 2
     FRONTLINE FOOD SERVICES,                      )
 3   LLC, a Delaware Limited Liability             )
     Company, d/b/a ACCENT FOOD                    )
 4   SERVICES,                                     )
 5                                                 )    Case No. 3:21-cv-00336-MMD-CLB
                  Plaintiff,                       )
 6                                                 )
     v.                                            )    AGREED ORDER SETTING BRIEFING
 7                                                 )    SCHEDULE ON MOTION FOR
 8   TAY & JARRAD’S LLC, a Nevada                  )    TEMPORARY RESTRAINING ORDER
     Limited Liability Company, d/b/a              )    AND PRELIMINARY INJUNCTION
 9   TAHOE VENDING, JARRAD                         )    (ECF NO. 2) AND MOTION FOR
     DUXBURY, CESAR AGUILAR,                       )    LIMITED EXPEDITED DISCOVERY
10   ROBERT BLEVENS, DONOVAN                       )    (ECF NO. 4)
11   CHORJEL, ADAM CHORJEL, ALEX                   )
     COOK, AUSTIN KLIPPENSTEIN,                    )
12   and STEVE SERAFINI,                           )
                                                   )
13                Defendants.                      )
14
            The parties have agreed to the briefing schedule set forth below on Plaintiff’s Motion For
15
     Temporary Restraining Order and Preliminary Injunction (ECF No. 2), and Plaintiff’s Motion For
16
     Limited Expedited Discovery (ECF No. 4). Accordingly, it is hereby ORDERED:
17
18          Defendants’ briefs in response to each of the aforementioned motions shall be filed on or

19   before September 7, 2021. Plaintiff’s reply briefs in support of the motions shall be filed on or
20   before September 21, 2021.
21
     The parties so move and agree to be bound by the terms of this Order:
22
      COUNSEL FOR FRONTLINE FOOD                         COUNSEL FOR TAY & JARRAD’S LLC,
23    SERVICES LLC, D/B/A ACCENT                         D/B/A TAHOE VENDING AND
24    FOOD SERVICES                                      JARRAD DUXBURY

25    By: /s/ Heather A. Bailey                          By: /s/ Lisa Wiltshire Alstead
      Katherine F. Parks (Nevada Bar #6227)              Lisa Wiltshire Alstead (Nevada Bar # 10470)
26    THORNDAL, ARMSTRONG, DELK,                         Sarah A. Ferguson (Nevada Bar # 14515)
27    BALKENBUSH & EISINGER                              MCDONALD CARANO LLP
      6590 S. McCarran Blvd.                             100 W. Liberty Street, Tenth Floor
28    Reno NV 89509                                      Reno, NV 89501
      (775) 786-2882
      Local Counsel for Plaintiff

                                                       -1-
     Case 3:21-cv-00336-MMD-CLB Document 39 Filed 08/31/21 Page 2 of 2




 1    Heather A. Bailey
 2    (IL ARDC No. 06274501)(admitted pro hac vice)
      SMITHAMUNDSEN LLC
 3    150 N. Michigan Ave., Suite 3300
      Chicago, Illinois 60601
 4    (312) 894-3266
 5    Trial Counsel for Plaintiff

 6    Jeffrey M. Glass
      (IL ARDC No. 06206976)(admitted pro hac vice)
 7    SMITHAMUNDSEN LLC
 8    308 W. State Street, Ste. 320
      Rockford, IL 60101
 9    (815) 904-8804
      Trial Counsel for Plaintiff
10
11    COUNSEL FOR CESAR AGUILAR,
      ROBERT BLEVENS, DONOVAN
12    CHORJEL, ADAM CHORJEL, ALEX
      COOK, AUSTIN KLIPPENSTEIN, and
13    STEVE SERAFINI
14
      By: /s/ Richard I. Dreitzer
15    Richard I. Dreitzer (Nevada Bar #6626)
      Therese M. Shanks (Nevada Bar # 12890)
16    Kelly Klingseisen (Nevada Bar #15762)
      FENNEMORE CRAIG, P.C.
17
      300 S. Fourth Street, Suite 1400
18    Las Vegas, NV 89101

19    DATED this 31st day of August, 2021
20
21
            August 31, 2021
     Dated: _______________                      ____________________________________
22                                               U.S. District Judge
23
24
25
26
27
28



                                                  -2-
